COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 WILLIAM A. JENTSCH, JR.,                       §
                                                                No. 08-12-00287-CV
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                                 97th District Court
 LAKE ROAD WELDING CO.,                         §
                                                              of Archer County, Texas
                  Appellee.                     §
                                                               (TC#2011-0090A-CV)
                                                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceedings, in accordance with this Court’s opinion. We further order that Appellant

recover from Appellee all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF NOVEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating